DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 02/04/2021. Claims 1 through 18 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-10, 12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stadelmeier at al. (US 2009/0060060 A1) in view of Yoon et al. (US 2005/0068884 A1).
For claim 1 Stadelmeier teaches a method of a first terminal in a wireless communication system (see Fig. 3a-b “receiver”), the method comprising: 
performing channel measurement, based on one or more first reference signals received from a base station (see paragraph 21 “receiver evaluates channel estimation (e.g., BER or SNR) based on distributed symbols of  training sequence (reference signals)”); 
identifying channel distribution information between the first terminal and the base station, based on the measured channel (see paragraph 21 “receiver evaluates channel estimation (e.g., BER or SNR) based on distributed symbols of  training sequence (reference signals)” and Fig. 10 “vectorized channel distribution information”); 
selecting one or more representative channel vectors (RCVs), based on the identified channel distribution information (see Fig. 10 “arrows (vectors) representing based on channel distribution”); 
generating one or more constellations corresponding to the selected one or more RCVs (see Fig. 10 “constellation generated”); 
transmitting constellation set information including the generated one or more constellations to the base station (see Paragraph 73 and Fig. 10 “generated constellation is send back to transmitter (base station)”); and 
performing communication with the base station, based on the generated one or more constellations (see Fig. 2 “receiver (terminal) communicate with  transmitter (base station)”).
Stadelmeier does not explicitly teach representative channel vectors (RCVs).
However, Yoon teaches g(k)m denotes a vector having a profile of a complex channel gain of an mth  subchannel for a Kth user, or a kth mobile station (see Yoon: paragraph 69). In addition, Yoon teaches in order to remove signaling overhead CQIs transmission, it is important to minimize a channel quality profile for subchannels. The channel quality distribution profile for the subchannels can be approximated to Rice Distribution (see Yoon: paragraph 76). In addition, Yoon teaches a receiver, for example a mobile station (MS) receives a pilot signal from a transmitter, for example (a base station) to calculate channel estimation (e.g., SNR) (see Yoon: paragraph 65). In addition, Yoon teaches because the subchannels experiences multipath fading, and SNR distribution of the subcarriers constituting one subchannel can be approximated to Rice distribution (see Yoon: paragraph 68).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to us the teachings of Yoon in the constellation generation of Stadelmeier in order to minimize a channel quality profile distribution profile for the subchannels can be approximated to Rice Distribution (see Yoon: paragraph 76).

          For claim 3 Stadelmeier in view of Yoon teaches the method, further comprising: 
transmitting user feature information related to the channel distribution information to the base station (see Stadelmeier: paragraph 22 “SNR” and Yoon: paragraph 13 “user data bits referred to as information data bits related to CQI and SNR”).

          For claim 4 Stadelmeier in view of Yoon teaches the method claim 3, wherein the user feature information includes at least one of a terminal position (see Yoon: paragraph 30 “mobile stations are fixedly located in specific positions”), 

          For claim 5 Stadelmeier in view of Yoon teaches the method, wherein performing communication with the base station includes: 
performing channel measurement, based on a second reference signal received from the base station (as discussed in claim 1 with a second reference signal); 
mapping a channel measured based on the second reference signal to the one or more RCVs (see Stadelmeier: Fig. 10 and as discussed in claim 1) 
selecting a constellation index (CI) indicating a constellation to be used for communication, based on a mapping result (see Stadelmeier: Fig. 10 “constellation index”);  
transmitting the selected CI to the base station (see Stadelmeier: Fig. 10 “transmitting constellation index 1…n”); and 
performing communication with the base station, based on a constellation corresponding to the selected CI (see Stadelmeier: Fig. 10 “constellation index feedback to base station and communicating with base station” and as discussed in claim 1) .


          For claim 9 Stadelmeier in view of Yoon teaches a method of a second terminal in a wireless communication system, the method comprising: 
performing channel measurement, based on one or more first reference signals received from a base station (as discussed in claim 1); 
identifying channel distribution information between the second terminal and the base station, based on the measured channel (as discussed in claim 1); 
transmitting user feature information (RCV) related to the channel distribution information to the base station (as discussed in claim 1); 
receiving, from the base station, one or more constellations determined based on the user feature information (RCV) (as discussed in claim 1); and 
performing communication with the base station, based on the received one or more constellations (as discussed in claim 1).

          For claim 10 Stadelmeier in view of Yoon teaches the method, wherein the user feature information includes at least one of (see Yoon: paragraph 30 “mobile stations are fixedly located in specific positions” and as discussed in claim 4), 

          For claim 12 Stadelmeier in view of Yoon teaches a method of a base station in a wireless communication system (as discussed in claim 1), the method comprising: 
receiving constellation set information including one or more constellations from a first terminal (as discussed in claim 1-channel reciprocity); 
transmitting a reference signal for channel measurement to the first terminal (as discussed in claim 1); 
receiving a constellation index (CI) indicating a constellation to be used for communication from the first terminal (as discussed in claim 1 and 5); 
selecting a constellation corresponding to the CI from among the one or more constellations (as discussed in claims 1 and 5); and 
performing communication with the first terminal, based on the selected constellation (as discussed in claims 1 and 5).

          For claim 15 Stadelmeier in view of Yoon teaches the method, wherein each of the first user feature information and the second user feature information includes at least one of (see Yoon: paragraph 30 “mobile stations are fixedly located in specific positions” and as discussed in claim 4), 

          For claim 16 Stadelmeier in view of Yoon teaches a first terminal in a wireless communication system, comprising: 
a transceiver (see Stadelmeier: Fig. 2 “Modem Rx/Tx”); and 
a controller configured to perform channel measurement, based on one or more first reference signals received from a base station, to identify channel distribution information between the first terminal and the base station, based on the measured channel, to select one or more representative channel vectors (RCVs), based on the identified channel distribution information, to generate one or more constellations corresponding to the selected one or more RCVs, to transmit constellation set information including the generated one or more constellations to the base station, and to perform communication with the base station, based on the generated one or more constellations (as discussed in claim 1).

          For claim 17 Stadelmeier in view of Yoon teaches a second terminal in a wireless communication system, comprising: 
a transceiver (see Stadelmeier: Fig. 2 “Modem Rx/Tx”); and 
a controller configured to perform channel measurement, based on one or more first reference signals received from a base station, to identify channel distribution information between the second terminal and the base station, based on the measured channel, to transmit user feature information (RCVs) related to the channel distribution information to the base station, to receive, from the base station, one or more constellations determined based on the user feature information, and to perform communication with the base station, based on the received one or more constellations (as discussed in claim 1).

          For claim 18 a base station in a wireless communication system, comprising: 
a transceiver (see Stadelmeier: Fig. 2 “Modem Rx/Tx”); and 
a controller configured to receive constellation set information including one or more constellations from a first terminal, to transmit a reference signal for channel measurement to the first terminal, to receive a constellation index (CI) indicating a constellation to be used for communication from the first terminal, to select a constellation corresponding to the CI from among the one or more constellations, and to perform communication with the first terminal, based on the selected constellation (as discussed in claims 1 and 5).

5.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stadelmeier at al. (US 2009/0060060 A1) in view of Yoon et al. (US 2005/0068884 A1) further in view of Chang  (US 2010/0247112 A1).
          
	For claim 2 Stadelmeier in view of Yoon does not explicitly teach the method, wherein the one or more constellations are generated such that a minimum value of a distance between two symbols included in the constellation is maximized.
	However, Chang in the same field endeavor (generating constellation points), teaches maximize the minimum distance among distance between any two points to minimize performance degradation by interference. Equi-distance strategy is one possible way to assign points in the constellation (see Chang: paragraphs 9, 216, and 262). 
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to us the teachings of Yoon in the combined constellation generation of Yoon and Stadelmeier in order to maximize the minimum distance among distance between any two points to minimize performance degradation by interference (see Chang: paragraph 9).

For claim 13 Stadelmeier in view of Yoon further in view of Chang teaches the method, wherein the one or more constellations are generated such that a minimum value of a distance between two symbols included in the constellation is maximized (as discussed in claim 2).

Allowable Subject Matter
6.	Claims 6-8, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415